Citation Nr: 0312558	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  99-01 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial rating greater than 20 percent, and 
a current rating greater than 40 percent, for residuals of a 
low back injury.



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran had active service from May 1976 to January 1997, 
when he retired. 

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1997 rating decision of the RO in Huntington, West 
Virginia, wherein service connection for residuals of a low 
back injury was awarded.  The RO assigned a noncompensable 
evaluation.  The claims folder was subsequently transferred 
to the RO in Philadelphia, Pennsylvania.  The claim was 
remanded in July 2000 for additional development.  

Although the veteran initially indicated that he wanted a 
hearing before a Member of the Board (now Veterans Law 
Judge), the record shows that he failed to report for his 
hearing once it was scheduled.  And he did not provide an 
explanation for his absence, notify VA that he would not be 
attending the hearing, or request that it be rescheduled.  
Therefore, the Board deems his request for a hearing 
withdrawn, pursuant to 38 C.F.R. § 20.704(d).  His 
representative in this appeal has recently been clarified as 
the Pennsylvania Department of Military Affairs.  
38 C.F.R. § 20.605.

FINDINGS OF FACT

1.  All relevant identified evidence has been obtained.  

2.  The veteran's initial low back disability picture 
consisted of some X-ray evidence of arthritis with occasional 
pain; but even considering his pain, he usually had normal 
range of motion and, at worst, only slight limitation of 
motion, with no objective clinical evidence of other 
functional impairment.  

3.  The veteran's current low back disability picture is 
manifested by no more than moderate limitation of motion in 
his low back-which, when combined with periods of painful 
flare-ups, weakened movement, and premature fatigability, 
most nearly approximates severe limitation of motion in his 
low back.

4.  There are no objective clinical indications of constant 
severe limitation of motion, even considering his pain, or of 
muscle spasm, listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, abnormal mobility on 
forced motion, or more than mild hypertrophic degenerative 
changes, or intervertebral disc syndrome (disc disease) with 
associated radiculopathy.


CONCLUSION OF LAW

The criteria have not been met for an initial rating higher 
than 20 percent for the service-connected low back 
disability; nor have the criteria been met for a current 
rating higher than 40 percent for the service-connected low 
back disability.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.71a, Diagnostic Codes 5010, 5292, 5293, 5295 (2002); 67 
Fed. Reg. 54, 345-54,349 (August 22, 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Congress recently modified or clarified VA's duties to notify 
and assist claimants with the passage of the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This change in the law 
is applicable to all claims filed on or after the date of its 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See, too, Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002), and the implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  

The VCAA requires, in part, that VA notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim-
where at least a substantially complete application has been 
submitted.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

VA's duties pursuant to this new law, where triggered, have 
been fulfilled.  In each instance, as it became apparent that 
there may be any information, or medical or lay evidence, not 
previously provided to VA, that may have been necessary to 
substantiate the veteran's claim, VA notified the veteran 
both of the necessary information, and also of which evidence 
he was to submit, and which evidence VA would attempt to 
obtain on his behalf.  The RO did this in numerous notice 
letters to the veteran, including letters dated February, 
March, and September 2002.  In particular, the RO notified 
the veteran, in March 2002, that it had requested records 
from his private treatment providers that had not yet been 
received.  The RO informed the veteran what he could do to 
alleviate the situation, what would happen next, if the 
records were not received in 60 days; and what would happen 
in the event that these records were eventually received up 
to one year from the date of that notice.  The RO also 
continually informed the veteran that if he disagreed with 
the RO's consideration of the evidence, or the reasons 
provided, that he should write and explain why.  The RO thus 
also informed the veteran, in this way, that he was to submit 
any additional evidence he may have.  

The evidence also shows the veteran was notified of the RO's 
rating decisions and received a statement of the case (SOC) 
and supplemental statements of the case (SSOCs) during the 
course of his appeal.  When considered collectively, 
they apprised him of the type of evidence needed to 
substantiate his allegations-and prevail, and of the 
governing laws and regulations.  Thus, the RO also notified 
him of what the evidence must show.  Therefore, the Board 
determines that the requirements of the VCAA that are 
applicable have been met.  

Because no additional evidence has been cited by the veteran 
as being available, but absent from the record, the Board 
finds that any failure on the part of VA to further notify 
him what hypothetical evidence would be obtained by VA and 
what evidence would be obtained by him is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Of 
course, an error is not harmless when it reasonably affects 
the outcome of the case.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed.Cir. 1998).  Here, though, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case.  Hence, the Board finds that any such failure 
is inconsequential.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a 
repeat performance.  Miles v. M/V Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Additionally, the VCAA and implementing regulations also 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim-but that VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

Concerning this duty to assist, a very recent decision by the 
U.S. Court of Appeals for the Federal Circuit discusses what 
the Board, itself, may do in developing claims and what, 
instead, must be done by the RO as the agency of original 
jurisdiction over the case.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d (Fed. Cir. 2003) 
(holding notice provision contained in 38 C.F.R. § 19.9(a)(2) 
invalid, as it operates with 38 C.F.R. § 20.1304, as contrary 
to 38 U.S.C.A. § 7104(a), and also invalidating the language 
of 38 C.F.R. § 19.9(a)(2)(ii), as contrary to the specific 
time limit provided in 38 U.S.C.A. § 5103(b)(1)); compare 
Janssen v. Principi, 15 Vet. App. 370 (2001) (per curiam) 
(appellant represented by counsel presumed to be versed in 
facts and applicable law may waive consideration on appeal of 
any notice and duty-to-assist rights pursuant to 38 U.S.C.A. 
§§ 5103 and 5103A).  

VA's General Counsel since has issued a precedent opinion in 
response to the holdings in the DAV case.  See VAOPGCPREC 1-
2003 (May 21, 2003).  Briefly stated, VA's General Counsel 
held that:  the Board retains the authority to develop 
evidence in an appeal, but may not decide the appeal absent a 
waiver of originating agency consideration; the Board has the 
authority to obtain such waivers; the Board has the authority 
to issue "VCAA letters," subject to the limitations set 
forth in the Federal Circuit Court's decision; and BVA is not 
required to identify and readjudicate appeals decided under 
the "development regulations" in effect prior to May 1, 
2003.  Because the Board did not develop evidence in this 
case (instead, remanded it to the RO in July 2000), the 
holdings in the DAV case are inconsequential in this 
particular appeal.

The RO obtained the veteran's service medical records, and 
post-service medical records, and also provided him with 
rating examinations, including a follow-up examination to 
further address the dispositive issues at hand.  
38 U.S.C.A. § 5103A(d).  So VA has satisfied its duty to 
obtain all adequately identified records under 38 U.S.C.A. 
§ 5103A.

Thus, further development and further expending of VA's 
resources is simply not warranted in this case, since the 
veteran has been given ample notice of the need to submit 
supporting evidence or argument.  He also will not be 
prejudiced by the Board's decision because VA already has 
fulfilled its duties, to the extent possible, with respect to 
the claim at hand.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).



II.  The Low Back

In his February 1997 original claim, the veteran indicated 
that he had incurred a spinal injury in 1980 and a neck and 
left side injury in 1994.  His service medical records (SMRs) 
confirmed this, showing that he first injured his back in a 
lifting injury while in Germany from 1977 to 1980, after 
which he had physical therapy for approximately one year.  In 
April 1994, while still in service, he injured his neck in a 
motorcycle accident.

The RO subsequently granted service connection for the 
residuals of the low back injury, noting that X-rays had 
revealed the presence of arthritis.  The RO initially 
assigned a noncompensable (i.e., 0 percent) evaluation.  
The veteran disagreed with that rating in May 1997, and the 
claim was later remanded by the Board in July 2000.  In 
January 2003, the veteran was examined by VA, and in March 
2003 the RO increased the rating for his low back disability 
from 0 to 20 percent, effective from February 1, 1997, and 
again from 20 to 40 percent, effective from January 28, 2003.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  He continued 
with his appeal, requesting higher ratings.  See AB v. Brown, 
6 Vet. App. 35 (1993).

Records from his private chiropractor show that he was 
initially treated for a 2-year period, from March 1995 to 
March 1997.  The veteran's case history from that examiner 
reveals that he was injured when stopped at a stop sign, when 
a vehicle rear-ended him.  He fell off his motorcycle 
injuring his neck, and "all joints on his left side."  The 
veteran also indicated that he had back pain.  Other than an 
evaluation of the veteran's posture, this case history, and 
the notes of the adjustments the treatment provider made, 
these records convey no substantive medical information.  
They do show that the veteran was treated for orthopedic 
problems on a frequent basis for a significant period of 
time.  However, the Board must point out that he had multiple 
orthopedic complaints of a very general nature, not limited 
to his low back, and there is no competent, probative, 
medical evidence showing that he was treated either 
exclusively or even primarily for his low back condition, or 
that his treatment was directed towards his low back at all.  
Although the examiner provided his treatment notes, the Board 
cannot interpret them and determine whether manipulation of 
the veteran's spine was designed to provide treatment for 
individual disabilities, because to do so would be improperly 
resorting to the Board's own unsubstantiated medical 
opinion-a practice precluded by the Court's holding in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Moreover, 
the examiner did not provide any insight in any of the 
treatment records submitted.  Thus, these records, although 
they are indicative of chiropractic treatment generally, have 
little to no actual probative value with respect to the 
actual severity of the veteran's low back condition.  And 
this is the determinative issue.

The report of the April 1997 VA general medical examination 
reveals that the veteran did not have any complaints of the 
low back at that time.  The examiner performed a 
comprehensive physical, and evidently reviewed the veteran's 
service medical records when recording the veteran's medical 
history.  Objectively, the lumbar spine forward flexion was 
95 degrees; backward extension was to 30 degrees; lateral 
flexion to 40 degrees bilaterally; and rotation to 35 degrees 
bilaterally.  Feet pulses were palpable, and he was able to 
walk with tip toe and heel as well as lateral sides of the 
feet, without difficulty.  Sensory to pain light touch were 
all bilaterally the same and normal.  Muscle strength in all 
extremities as well as reflexes were normal.  The examiner 
found that the x-rays of the joints and bones, including the 
lumbar spine, were all reported as normal.  He concluded that 
the physical examination, all laboratory findings, as well as 
multiple x-rays failed to demonstrate any significant 
abnormality.  Further, goniometry studies and x-ray results 
of the spines showed were within normal limits.   The 
examiner also noted that the veteran denied a history of 
brain injury, and that there was no neurological abnormality 
noted on the examination.  

The Board finds this comprehensive report particularly 
probative as to the existence of any back impairment at that 
point in time, because the Board finds that the examination 
was extremely thorough (the examiner conducted a complete 
review, even taking a look at the veteran's teeth).  Thus, at 
least at that point in time, there was no evidence of back 
complaints, findings, or a pertinent diagnosis.

Since, however, there was some radiographic evidence of 
arthritis in the veteran's SMRs, the RO gave him the benefit 
of the doubt and granted service connection for the residuals 
of his low back injury and assigned a noncompensable 
(0 percent) evaluation.

Post service Army clinical records show that he was provided 
outpatient treatment, and assessed with arthralgia and non-
specific DJD in March 1998.  Although those notes show some 
treatment to October 1998, there is none specific to his 
back, and no back related complaints.  

In March 2002, updated treatment notes were received from the 
veteran's private chiropractor, reflecting treatment to July 
2002.  Again, other than the examiner's adjustment notes, no 
further information was provided.  

The report of the January 2003 VA examination shows that the 
examiner reviewed the claims file, after the submission of 
all available evidence by the veteran's non-VA medical 
providers.  He also addressed the factors at 38 C.F.R. 
§§  4.40, 4.45, and 4.59.  Thus, the Board finds this 
examination both competent and probative to the medical 
questions at hand in the instant case.  

The veteran reported that he worked installing communications 
equipment, and that his medications used to include Percocet 
during service, but that he now only took the occasional 
Motrin or Aspirin.  The examiner noted that the veteran was 
injured in a motorcycle accident (on active duty) in 1994, 
which resulted in reported chronic back pain, which had been 
aggravated over time.  The lower back got better with rest, 
but could be aggravated by bending, twisting, squatting, 
lifting, or holding, which he does on the job, lifting up to 
100 pounds, after which his back will hurt for up to 2 days.  
The veteran rated the back pain as a 7 out of 10, with 
radiation to the left hip or the left leg, and stated that he 
was able to work, only by taking "pain pills" all the time.  

Objective examination of the lumbosacral spine showed normal 
posture and gait.  There was tenderness of the lumbosacral 
spine and the left sacro-iliac [SI] joint.  There was no 
spasm.  Initial range of motion was 90 degrees of forward 
flexion with pain beginning at 45 degrees; backward 
extension, with pain, to 30 degrees; lateral flexion, with 
pain, to 20 degrees; and rotation, with pain, to 20 degrees.  
After some repetition, he had increased pain and forward 
flexion was only from zero to 45 degrees, with pain at 25 
degrees; backward extension, zero to 10 degrees; lateral 
flexion, to 20 degrees; and rotation, to 20 degrees.  After 
some repetition, the veteran refused to further move his 
back, saying that it was too painful.  There was still no 
muscle spasm, and straight leg raising was negative.  Gait, 
heel, and toe walking were normal.  The x-ray examination and 
CT scan results showed degenerative arthritic changes with a 
disc bulge of L3-L4 with bilateral impingement of the 
neuroformina.  The examiner also noted that review of the 
medical records showed that a nerve conduction study and EMG 
of November 1996 was normal.  The pertinent diagnosis was 
residuals of a low back injury with degenerative arthritis 
and bulging disc, with chronic pain and limitation of motion.  
The limitation, however, varied from slight to moderate, 
depending on the veteran's pain status or overexertion 
status.  There was no incoordination on movement, but there 
was definitely weakened movement and excess fatigability with 
overexertion.  He was able to perform ordinary activity in 
the workplace, but with pain.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  And where, as here, he timely 
appealed the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider his claim in this context.  This, in 
turn, includes determining whether he is entitled to a 
"staged" rating to compensate him for times since filing his 
claim when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.  This is considerably different from 
the situation discussed in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), where the Court concluded that the current 
level of functional impairment is the most important 
consideration.

The RO most recently evaluated the veteran's service-
connected low back disability under Diagnostic Codes 5003, 
5010 and 5292.  This is because, under the criteria of 38 
C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to trauma 
will be rated as osteoarthritis (i.e., DJD) under Code 5003.  
And Code 5003, in turn, indicates the arthritis will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joints involved.  Thus, 
because the severity of the limitation of motion in the 
lumbar segment of the spine is determined by the criteria of 
38 C.F.R. § 4.71a, Code 5292, that is the appropriate code 
for this particular appeal.

According to Code 5292, if the limitation of motion in the 
lumbar segment of the spine is only "slight," then a 10 
percent rating is warranted.  Conversely, if the limitation 
of motion is "moderate," then a 20 percent rating is 
warranted, and if it is "severe," then a 40 percent rating is 
warranted.

Because the RO has "staged" the evaluations, Fenderson, 
supra, the Board must now evaluate the evidence to determine 
whether it shows that an initial rating greater than 20 
percent is warranted, and also whether a current rating 
greater than 40 percent is warranted.  

First, the veteran's initial disability picture must be 
reviewed, to see if an increase in the original 20 percent 
rating assigned for that period is warranted.  The Board 
determines that it is not.  

That is, there is virtually no evidence of initial 
disability, and the veteran had full range of motion on VA 
examination in April 1997, as explained above.  The examiner 
found that the x-rays of the joints and bones, including the 
lumbar spine, were all reported as normal.  He concluded that 
the physical examination, all laboratory findings, as well as 
multiple x-rays failed to demonstrate any significant 
abnormality.  Further, goniometry studies and x-ray results 
of the spines showed they were within normal limits.   The 
examiner also noted that the veteran denied a history of 
brain injury, and that there was no neurological abnormality 
noted on the examination.  In brief, there is no probative 
medical evidence that an increase in the initial rating 
assigned is warranted.  

Second, the Board determines that a current rating greater 
than 40 percent is not warranted.  Under Code 5292, 40 
percent is the highest rating available.  The veteran 
therefore must meet the criteria of another potentially 
applicable diagnostic code to receive a current rating higher 
than this.  Unfortunately though, he does not.

The veteran does not have, for example, objective clinical 
indications of listing of his whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with the osteo-arthritic changes, more than mild 
narrowing or irregularity of his joint space (due to his 
DJD), or some of the above with abnormal mobility on forced 
motion.  He also had no spasm.  Further, he has simply not 
been diagnosed with a separately compensable strain 
disability, so he cannot receive additional consideration 
under Code 5295, because to assign him another, second rating 
for the same symptoms of pain on motion, when pain is already 
a factor in his currently assigned ratings, would constitute 
impermissible pyramiding.  See 38 C.F.R. §§ 4.14 and 4.59; 
Esteban v. Brown, 6 Vet. App. 259 (1994).

Furthermore, although the veteran has received a diagnosis of 
a bulging disc, the January 2003 VA examiner made a medical 
determination that the veteran's limitation of motion varied 
only from slight to at worst moderate, depending on the 
extent of his pain or whether he over exerted himself.  
Furthermore, there was no evidence of sciatic neuropathy with 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  There was no incoordination on movement, either.  
Additionally, his straight leg raising test was negative.  
Thus, there is no evidence to show that a 60 percent, or any 
additional rating, under Code 5293 is warranted.  See 
VAOPGCPREC 36-97 (Dec. 12, 1997); Johnson v. Brown, 9 Vet. 
App. 7 (1996); see also 38 C.F.R. § 4.14.  

The veteran also does not have ankylosis of his lumbar spine, 
either favorable or unfavorable, so he cannot receive a 
higher rating under Codes 5286 and 5289.  If he had 
ankylosis, there would be complete bony fixation of this 
segment of his spine, i.e., very little to absolutely no 
range of motion at all.  See, e.g., Lewis v. Derwinski, 
3 Vet. App. 259, (1992).  This is obviously not the situation 
here since he still has some appreciable range of motion in 
his low back; it is usually only moderately limited.  So 
these codes simply do not apply.

Although, when his symptoms are most prevalent, the veteran 
has weakened movement and excess fatigability with 
overexertion, these factors were fully considered when 
deciding to increase his rating from 20 to 40 percent under 
Code 5292.  In other words, even though he usually only has, 
at most, moderate limitation of motion, which would normally 
only warrant a 20 percent evaluation, the fact that his 
symptoms are noticeably worse during "flare ups" or 
prolonged use provided a basis, nonetheless, for concluding 
that they increase his limitation of motion on those 
occasions from moderate to severe.  See also 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and DeLuca.  But bear in mind, this is 
the exception-not the norm, for the severity of his 
symptoms.

Further, the veteran is no longer on Percocet, as he was in 
service, but Motrin or Aspirin instead.  Although he had 
physical therapy in service, there is no indication that he 
has had to seek medical treatment for any of his flare ups 
during the years since, and there is certainly no evidence of 
marked interference with his employment, i.e., beyond that 
contemplated by his current 40 percent rating, which might 
otherwise warrant extra-schedular consideration under the 
special provisions of 38 C.F.R. § 3.321(b)(1).  He has not 
been frequently hospitalized on account of his low back 
disability.  And while he reportedly has difficulty lifting 
100 pounds, and other physical chores at work, he informed 
the VA examiner that his back improved with rest.  The 
January 2003 examiner found that he was able to perform 
ordinary activity in the workplace, albeit with pain.  All 
this information, when considered as a whole, preponderates 
against a finding that a greater evaluation is warranted for 
his back disability and, certainly, extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Based on the objective medical findings in this case, the 
preponderance of the evidence is against an initial rating 
higher than 20 percent for the low back disability prior to 
the January 2003 VA examination.  And although his disability 
increased in severity as of that month, he already has been 
appropriately compensated by increasing his rating to 40 
percent.  There are no objective clinical indications of 
greater low back disability even since that date.  38 C.F.R. 
§ 4.7.  Therefore, as the preponderance of the evidence is 
against the claim, it must be denied.  38 C.F.R. § 4.3; see 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an initial rating higher than 20 percent for 
the service-connected low back disability, and for a current 
rating greater than 40 percent, is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

